UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7627


STANLEY LORENZO WILLIAMS,

                Petitioner - Appellant,

          v.

ROBERT W. SMITH, Supt.; SECRETARY OF CORR. THEODIS BECK,

                Respondents - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:07-cv-00757-TDS-WWD)


Submitted:   January 29, 2013             Decided:   February 13, 2013


Before KING, GREGORY, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Stanley Lorenzo Williams, Appellant Pro Se. Mary Carla Hollis,
Assistant Attorney General, Clarence Joe DelForge, III, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Stanley Lorenzo Williams appeals the district court’s

text order denying his Motion for Preparation of the State Court

Stenographic     Transcript       at   State   Expense     and   Request   for   an

Expedited Ruling on the Matter Given the Pending Appeal.                         We

have    reviewed       the   record      and   find   no    reversible     error.

Accordingly, we deny leave to proceed in forma pauperis, deny a

certificate of appealability, deny Williams’ motion to expand

the    record,   and    dismiss    the    appeal.     We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                       DISMISSED




                                          2